Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
The newly added limitations “retrieving a historical manipulation model for the content, wherein the historical manipulation model includes a machine learning model trained using past content manipulations of the content produced for at least one user other than the current user” and “updating the historical manipulation model by further training the machine learning model using the content manipulation” are still met by the Chen reference. Chen discloses a machine learning model that can use historical manipulations of content by users other than the current user (paragraph 5, 19, 49, 57 and 61-62); meeting the claim language. Specifically, Chen at paragraph 57 discloses The user interaction data corresponds to, or is otherwise associated with, certain content consumption behavior, viewing statistics, and/or viewing habits of: only a particular user, i.e., the viewing user of the media playback device; the particular user and at least one additional subscriber of the media services delivery system; a specified group of users that does not include the 
particular user; a user's household or workplace; a geographic region or territory in which the user is located; a demographic classification or category of which the user is a member; or the like… clearly meeting the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Chen et al., US 2017/0349626 in view of Hough et al., US 2014/0150002 in view of Benn et al., US 2013/0110980 in view of Choi et al., US 2019/0066158.
Regarding claim 1, Chen discloses a device, comprising:
a processing system including a processor (figures 1-3); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (figures 1-3), the operations comprising:
analyzing content for video complexity and audio characteristics, thereby creating a content classification (paragraph 49-52);

determining a user context for a current user observing the content (paragraph 56-64); 
determining a content manipulation based on the content classification, the historical manipulation model, the user context, or a combination thereof (paragraph 65-66); and 
wherein the determining of the content manipulation includes a prediction that the user will skip first audio frames and first video frames of the content (Chen paragraph 34, 47 and 50-52);
updating the historical manipulation model by further training the machine learning model using the content manipulation (paragraph 5, 19, 49, 57 and 61-62);
presenting the content by applying the content manipulation determined (paragraph 67-68).
Chen is silent about the user context comprises characteristics of an environment where the user is viewing the content and the characteristics of the environment comprise a noise level of the environment.
In an analogous art, Hough discloses the user context comprises characteristics of an environment where the user is viewing the content and the characteristics of the environment comprise a noise level of the environment (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen’s device with the teachings of Hough. The motivation would have been to 
Chen and Hough are silent about dynamically encoding the first audio frames and the first video frames based on the prediction and presenting the content in accordance with the encoding of the first audio frames and video frames.
In an analogous art, Benn discloses dynamically encoding the first audio frames and the first video frames based on the prediction and presenting the content in accordance with the encoding of the first audio frames and video frames (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen and Hough’s device with the teachings of Benn. The motivation would have been to display a smaller version of the content for the benefit of promoting goods and services.
Chen, Hough and Benn are silent about determining the content manipulation includes determining a first segment of the content to be presented on a first user device, and determining a second segment of the content to be presented on a second user device and presenting the segments in accordance with the determination.
In an analogous art, Choi discloses determining the content manipulation includes determining a first segment of the content to be presented on a first user device, and determining a second segment of the content to be presented on a second user device and presenting the segments in accordance with the determination (figures 2-3 and 10, paragraph 64 and 92-94).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chen, Hough and Benn’s device with the teachings of Choi. The motivation would have been to give the user an unobstructed media for the benefit of helping the viewing impaired.



Regarding claim 2, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the operations further comprise: receiving user feedback responsive to the presenting of the content (Chen paragraph 68); and adjusting the presenting of the content based on the user feedback (Chen paragraph 68).

Claim 16 is rejected on the same grounds as claim 2.

Regarding claim 3, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the operations further comprise: applying a smoothing model to the content manipulation for the presenting of the content (Chen paragraph 66).

Regarding claim 4, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the content manipulation comprises changing a rate of presentation, presenting a still frame, presenting a visual history, repeating the presenting of the content, or a combination thereof (Chen paragraph 66).



Regarding claim 6, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the user context comprises a location of the user (Chen paragraph 34 and 60-61).

Regarding claim 7, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the historical manipulation model comprises a user preference for the content manipulation (Chen paragraph 61).

Regarding claim 8, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the content manipulation reduces a total time for presenting of the content (Chen paragraph 66).

Regarding claim 9, Chen, Hough, Benn and Choi disclose the device of claim 8, wherein the total time is reduced without clipping the content (Chen paragraph 66).

Regarding claim 10, Chen, Hough, Benn and Choi disclose the device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed computing environment (Chen figures 1-3).

Claim 17 is rejected on the same grounds as claim 10.

Regarding claim 13, Chen, Hough, Benn and Choi disclose the non-transitory machine-readable medium of claim 11, wherein the characteristics of the environment comprise a location of the user and an attentiveness level of the user (Chen paragraph 34 and 60-61; Hough paragraph 52).

Regarding claim 14, Chen, Hough, Benn and Choi disclose the non-transitory machine-readable medium of claim 11, wherein the video complexity comprises a rate of scene change, motion in a scene, a recurrence of characters in the scene and a visual resolution (Chen paragraph 50-52).

Claim 19 is rejected on the same grounds as claim 14.

Regarding claim 15, Chen, Hough, Benn and Choi disclose the non-transitory machine-readable medium of claim 11, wherein the audio characteristics comprise a speech rate, a musical complexity, a cadence of dialog and a period of silence (Chen paragraph 50-52).

Claim 20 is rejected on the same grounds as claim 15.

Regarding claim 21, Chen, Hough, Benn and Choi disclose the device of claim 2, wherein the user feedback includes passive cues from the user and an indicator of user device activity (Chen paragraph 34, 47 and 50-52).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421